PER CURIAM.
This is an appeal from a final judgment entered in favor of Talmac, Inc., following a bench trial. We find no error of law and conclude that there was competent substantial evidence to support the judgment. See Pearce & Pearce, Inc. v. Kroh Bros. Dev. Co., 474 So.2d 369 (Fla. 1st DCA 1985). It is not our function to re-weigh the evidence and the credibility of the witnesses and substitute our judgment for that of the trial court. G & G Fashion Design, Inc. v. Garcia, 870 So.2d 870, 873 (Fla. 3d DCA 2004).
Affirmed.